STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA        IN    THE                                NO.   2022    CW   0031
INTEREST          OF   M. D. W.,    M. C. W.,
M. M. W.,        M. M. W.,    M. M. W.




                                                                            FEBRUARY     25,   2022




In   Re:            M. M. (    Father),         applying     for   supervisory      writs,           21st
                    Judicial       District       Court,     Parish   of    Tangipahoa,        No.     J-
                    16868.




BEFORE:             WHIPPLE,       C. J.,      PENZATO AND    HESTER,      JJ.


        WRIT        DENIED.


                                                    VGW
                                                    AHP

                                                     CHH




COURT       OF    APPEAL,      FIRST     CIRCUIT




                         U
      DEPUTY CLERK OF COURT
                 FOR   THE    COURT